The respective attorneys for the parties having, on this appeal from an order of the Supreme Court, Westchester County, entered August 28, 1974, settled this action by written stipulation made at a conference in this court on January 9, 1975, providing, inter alla, that: (1) respondents pay appellant $10,000 in stated instalments, the last on or before September 9, 1975, and (2) in the event that respondents default in payment, then upon affidavit, the clerk of this court may enter an order reversing the order appealed from upon consent of respondents and reducing the amount of the judgment of the Supreme Court, Westchester County, heretofore entered on April 24, 1973, to $15,000, less all payments made pursuant to said stipulation. In accordance with the stipulation, the appeal shall be deemed withdrawn on October 1, 1975, without costs, unless an affidavit showing default in payment, as above mentioned, is submitted to this court prior to said date. Gulotta, P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur.